United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3817
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Anthony L. Henderson,                   *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 6, 2007
                                Filed: August 10, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Anthony L. Henderson pleaded guilty to violating 18 U.S.C. § 922(g)(1) by
possessing a firearm after having incurred convictions for three specified felonies in
Missouri state courts. His base offense level was set at 24 under U.S.S.G.
§ 2K2.1(a)(2) because his offense followed at least two felony convictions for crimes
of violence, one of which was identified in the presentence report as Tampering First
Degree. The district court1 sentenced Henderson to 77 months in prison. On appeal,



      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
he challenges the base offense level of 24, arguing that first-degree tampering under
Missouri law is not a crime of violence.

      Henderson’s argument is unavailing. See United States v. Johnson, 417 F.3d
990, 999 (8th Cir. 2005) (holding that risks associated with Missouri offense of
tampering by operation “are sufficient to warrant classifying it as a violent felony” for
purposes of 18 U.S.C. § 924(e)), cert. denied, 127 S. Ct. 285 (2006); United States v.
Sprouse, 394 F.3d 578, 580 (8th Cir. 2005) (because Guidelines definition of “crime
of violence” is identical to statutory definition of “violent felony,” same analysis
applies); United States v. Leathers, 354 F.3d 955, 959 (8th Cir. 2004) (one panel
cannot overrule decision of another).

      Regardless, the tampering conviction aside, Henderson admitted in his plea
agreement that he had prior convictions for attempted robbery and unlawful use of a
weapon, which we note qualified him for a base offense level of 24 under
section 2K2.1(a)(2). See United States v. Jackson, 462 F.3d 899, 901 (8th Cir. 2006)
(unlawful use of weapon is crime of violence), cert. denied, 127 S. Ct. 1500 (2007);
United States v. Bacon, 94 F.3d 158, 161 & n.2 (4th Cir. 1996) (defendant’s
attempted-robbery conviction was crime of violence under U.S.S.G. § 4B1.2,
comment. (n.1)).

      Accordingly, we affirm.
                     ______________________________




                                           -2-